EXHIBIT 10.10

Schedule 3.1(a)

Subsidiaries of Accentia Biopharmaceuticals, Inc.

Subsidiaries shall mean (1):

Analytica International, Inc., a Florida corporation (2)

Teamm Pharmaceuticals, Inc., a Florida corporation d/b/a Accentia
Pharmaceuticals (3)

Accentia Specialty Pharmacy, Inc., a Florida corporation

Accent RX, Inc., a Florida corporation (inactive)

Indirect Subsidiaries shall mean:

Analytica International GmbH f/k/a Imor International GmbH a corporation
organized in Germany is 100% owned by Analytica International, Inc.

(1) The Accentia Biopharmaceuticals, Inc. owns approximately 76% of Biovest
International, Inc., a Delaware corporation subject to outstanding warrants and
debenture exchange rights granted by the Company. Biovest International, Inc.
(BVTI.OB) is a publicly traded and reporting company and by agreement is
excluded from the definition of Subsidiary for all purposes of this agreement
and the related transaction documents.

(2) Each of the Company’s subsidiaries and their assets are subject to a lien
imposed by existing notes held by Laurus Master Fund, Ltd. However, upon the
closing of the Debentures, the Company and Laurus will enter into a Payoff
Transaction, pursuant to which all of the collateral pledged to Laurus will be
released with the exception that Laurus will continue to have a first security
interest in all of the capital stock and assets of Analytica International, Inc.
and the Company’s interest in the BiovaxID royalty and the BiovaxID royalty
agreement between the company and Biovest International, Inc. Laurus will have a
preemptive right to acquire all of the capital stock of Analytica International
Inc.

(3) Each of the Company’s subsidiaries and their assets are subject to a lien
imposed by an existing note held by Southwest Bank f/k/a Missouri State Bank.
However, upon the closing of the Debentures, the Company and Southwest will
enter into an Amendment to the Revolving Note Transaction, pursuant to which all
of the collateral pledged to Southwest will be released with the exception that
Southwest will have a first security interest in the inventory and accounts
receivable of TEAMM Pharmaceuticals, Inc. d/b/a Accentia Pharmaceuticals
together with 15 million common stock shares of Biovest International, Inc.
currently owned by the Company.

(4) Each of the Company’s subsidiaries and their assets are subject to a lien
imposed by an agreement between McKesson Corporation and the Company. However,
upon the closing of the Debentures, the Company and McKesson will enter into an
Amendment to the Termination Agreement Transaction, pursuant to which to which
all of the collateral pledged to McKesson will be released with the exception
that McKesson will retain a first security interest in the common stock shares
of Biovest International, Inc. currently owned by the Company.



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.

Schedule 3.1(g)

Capitalization Chart

June 16, 2008

 

Total common shares outstanding

   47,683,888

Shares issuable upon conversion of Midsummer I Conv Debenture - $1.25/share
(also exchangeable into Biovest shares owned by Accentia)

   7,005,559

Shares issuable upon conversion of Midsummer II Conv Debenture - $1.25/share

   15,476,118

Shares issueable upon conversion of Preferred Transaction - $1.25/share

   6,983,200

Outstanding warrants

   20,824,000

Outstanding options

   4,315,358     

Fully diluted common shares

   102,288,123     



--------------------------------------------------------------------------------

Schedule 3.1(g) Continued One  

Total Shares

    

Outstanding

    

        47,683,888

   Below is a list of Affiliates which includes Directors, Officers, and 5%
shareholders.    Shares listed include stock owned as well as all outstanding
options and warrants (vested and non-vested).

 

                Calculation of Beneficially Owned Shares

5% Stockholders

   Number of Shares of
Common Stock
Beneficially Owned    % of
Total Outstanding
Shares     Issued
Stock    All
Outstanding
Options    All
Outstanding
Warrants    Total

The Hopkins Capital Group, LLC (1)

   4,385,992    9.20 %   4,385,992    —      —      4,385,992

Timothy D. Ryll (2)

   4,163,926    8.73 %   4,163,926    —      —      4,163,926

Pharmaceutical Product Development, Inc. (3)

   4,270,323    8.96 %   4,270,323    —      —      4,270,323

Named Executive Officers and Directors

                              

Francis E. O Donnell, Jr., M.D. (4)

   7,851,136    16.46 %   5,673,884    2,252    2,175,000    7,851,136

Steven R. Arikian, M.D.

   1,175,556    2.47 %   950,544    225,012    —      1,175,556

Samuel S. Duffey, Esq.

   826,101    1.73 %   —      826,101    —      826,101

Alan M. Pearce (5)

   1,389,802    2.91 %   712,521    677,281    —      1,389,802

David M. Schubert

   127,500    0.27 %   —      127,500    —      127,500

Edmund King

   95,000    0.20 %   —      95,000    —      95,000

William S. Poole

   65,000    0.14 %   —      65,000    —      65,000

Christopher C. Chapman

   52,500    0.11 %   —      52,500    —      52,500

 

-1 Voting and investment power over the shares held by The Hopkins Capital
Group, LLC (“Hopkins”) is exercised by its manager, Dr. Francis E. O’Donnell,
Jr., our Chairman and Chief Executive Officer.

 

-2 Includes:

 

  (a) 3,617,660 shares of common stock held by MOAB Investments, LP (“MOAB”) and
428,573 shares of our common stock held by MOAB-II Investments, LP (“MOAB-II”
and, together with MOAB, the “MOAB Entities”) and

 

  (b) 117,693 shares of common stock held by Timothy D. Ryll, as the Trustee of
three different trusts (the “Timothy Ryll Trusts”).

Mr. Timothy Ryll is the sole shareholder and sole director of MOAB Management
Company, Inc., which is the sole general partner of each of the MOAB Entities.
Mr. Timothy Ryll is the trustee of the Timothy Ryll Trusts. Mr. Timothy Ryll is
the son of Dr. Dennis Ryll, one of our former directors. Dr. Dennis Ryll, a
limited partner in each of the MOAB Entities, exercises no voting or investment
power over any of our shares held by the MOAB Entities or the Timothy Ryll
Trusts. Mr. Timothy Ryll exercises voting and investment power over the MOAB
Entities and over the Timothy Ryll Trusts.

 

-3 These shares are held by Pharmaceutical Product Development International
Holdings, Inc., or PPD International, a selling shareholder and a wholly owned
subsidiary of Pharmaceutical Product Development, Inc. (“PPD”), a publicly held
corporation. PPD exercises voting and investment control over PPD International.

 

-4 Includes:

 

  (a) 4,385,992 shares of common stock held by Hopkins, 412,892 shares of common
stock and 2,175,000 warrants held by The Hopkins Capital Group II, LLC (“Hopkins
II”) and 875,000 shares of common stock held by Hopkins Capital Partners, Inc.

 

  (b) Dr. O’Donnell holds voting and investment power over shares held by each
of Hopkins and Hopkins II as its manager and Hopkins Capital Partners, Inc. as
its owner

 

-5 Includes:

 

  (a) 95,003 shares of common stock held by The Pearce Family Limited
Partnership;

 

  (b) 380,011 shares of common stock held jointly by Mr. Pearce and his wife.

 

  (c) As a general partner of The Pearce Family Limited Partnership, Mr. Pearce
exercises voting and investment power over The Pearce Family Limited
Partnership.



--------------------------------------------------------------------------------

Schedule 3.1(g) continued two - The Company is subject to the following First
Rights of Refusal in connection with the Securities previously granted to the
following parties. The Company has either complied with or obtained waivers of
the existing participation rights listed herein.

The 8% Debentures financing dated September 29, 2006

Midsummer Investment Ltd.

Whitebox Convertible Arbitrage, Ltd.

Whitebox Hedged High Yield Partners

Guggenheim Portfolio

GPC LIX

Pandora Select Partners

Whitebox Intermarket Partners

Wolverine Convertible

Rockmore Investment

Laurus Master Fund

The 8% Debentures financing dated February 27, 2007

Midsummer Investment Ltd.

Whitebox Convertible Arbitrage, Ltd.

Whitebox Hedged High Yield Partners

Guggenheim Portfolio

GPC LIX

Pandora Select Partners

Whitebox Intermarket Partners

Whitebx Special Opportunities Partners

Wolverine Convertible

Rockmore Investment

UBS O’Connor LLC

BridgePointe Master Fund

GCA Strategic Fund

Diamond Opportunity Fund

Lloyd Miller

Crescent International

Cranshire Capital

R&R Opportunity Fund

The Convertible Preferred Stock financing dated January 18, 2008

Valens U.S. SPV I, LLC

Valens Offshore SPV I, Ltd.

BAM Opportunity Fund LP

Hudson Bay Fund, LP

Hudson Bay Overseas Fund, Ltd

RRC Bio Fund, LP

Cranshire Capital, L.P.

Rosalind Capital Partners L.P.

Biohedge Holdings Limited

Diamond Opportunity Fund, LLC

Rockmore Investment Master Fund, Ltd.

BridgePointe Master Fund, Ltd.



--------------------------------------------------------------------------------

GCA Strategic Investment Fund Limited

The following authorizations are required for the issuance of the Securities:

Board of Directors’ authorization



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.    OUTSTANDING AND EXERCISABLE BY PRICE      
Page:    1                  AS OF 6/6/2008         File:    Osprice      Plan is
equal to warr         Date:    6/12/2008                Time:    3:42:43 PM

 

Name

  

ID

  

Number

  

Warrant
Date

  

Expiration
Date

  

Remaining
Life in Years

   Warrant
Price   

Shares
Outstanding

  

Shares
Exercisable

Ascendiant Securities LLC, Ascendiant Securities

      00001513    2/27/2007    2/28/2012    3.73    $ 3.660    75,000    75,000

Ascendiant Securities LLC, Ascendiant Securities

      00001514    2/27/2007    2/28/2012    3.73    $ 3.660    50,000    50,000

BAM Opportunity Fund LP,

      00001670    1/18/2008    1/18/2014    5.62    $ 2.670    561,797   
561,797

BioHedge Holdings Limited,

      00001664    1/18/2008    1/18/2014    5.62    $ 2.670    5,805    5,805

Black Knight Venture Fund I, Black Knight Venture Fund I

      00001461    5/15/2006    5/15/2011    2.94    $ 6.590    200,000   
200,000

Bridgepointe Master Fund LTD, Bridgepointe Master Fund LTD

      00001485    2/28/2007    2/28/2012    3.73    $ 2.940    189,732   
189,732

Bridgepointe Master Fund LTD, Bridgepointe Master Fund LTD

      00001661    1/18/2008    1/18/2014    5.62    $ 2.670    93,632    93,632

Brio Capital LP, Brio Capital LP

      00001460    5/15/2006    5/15/2011    2.94    $ 6.590    10,000    10,000

Bristol Investment Fund, Ltd., Bristol Investment Fund, Ltd.

      00001459    5/15/2006    5/15/2011    2.94    $ 6.590    30,000    30,000

Carol A. Sassouni Rev. Trust, Carol A. Sassouni Rev. Trust

      00001449    5/15/2006    5/15/2011    2.94    $ 6.590    1,000    1,000

Cranshire Capital, LP, Cranshire Capital, LP

      00001458    5/15/2006    5/15/2011    2.94    $ 6.590    50,000    50,000

Cranshire Capital, LP, Cranshire Capital, LP

      00001490    2/28/2007    2/28/2012    3.73    $ 2.940    94,866    94,866

Cranshire Capital, LP, Cranshire Capital, LP

      00001534    10/19/2007    1/19/2009    0.62    $ 2.670    70,225    70,225

Cranshire Capital, LP, Cranshire Capital, LP

      00001666    1/18/2008    1/18/2014    5.62    $ 2.670    93,632    93,632

Crescent International, Ltd, Crescent International, Ltd

      00001457    5/15/2006    5/15/2011    2.94    $ 6.590    30,000    30,000

Crescent International, Ltd, Crescent International, Ltd

      00001489    2/28/2007    2/28/2012    3.73    $ 2.940    88,542    88,542

DKR Sound Shore Oasis Holding, DKR Sound Shore Oasis Holding

      00001455    5/15/2006    5/15/2011    2.94    $ 6.590    50,000    50,000

Diamond Opportunity Fund, LLC, Diamond Opportunity Fund, LLC

      00001456    5/15/2006    5/15/2011    2.94    $ 6.590    30,000    30,000

Diamond Opportunity Fund, LLC, Diamond Opportunity Fund, LLC

      00001663    1/18/2008    1/18/2014    5.62    $ 2.670    37,453    37,453

Diamond Opportunity Fund, LLC, Diamond Opportunity Fund, LLC

      00001533    10/19/2007    1/19/2009    0.62    $ 2.670    28,090    28,090

Diamond Opportunity Fund, LLC, Diamond Opportunity Fund, LLC

      00001487    2/28/2007    2/28/2012    3.73    $ 2.940    37,946    37,946

GCA Strategic Investment Fund, GCA Strategic Investment Fund

      00001486    2/28/2007    2/28/2012    3.73    $ 2.940    189,732   
189,732

GCA Strategic Investment Fund, GCA Strategic Investment Fund

      00001660    1/18/2008    1/18/2014    5.62    $ 2.670    93,632    93,632

GPC LIX, LLC, GPC LIX, LLC

      00001463    9/29/2006    9/29/2011    3.32    $ 2.750    62,724    62,724

GPC LIX, LLC, GPC LIX, LLC

      00001526    10/19/2007    1/19/2009    0.62    $ 2.670    52,528    52,528

GPC LIX, LLC, GPC LIX, LLC

      00001478    2/28/2007    2/28/2012    3.73    $ 2.940    70,959    70,959

Guggenheim Portfolio , Guggenheim Portfolio

      00001477    2/28/2007    2/28/2012    3.73    $ 2.940    42,374    42,374

Guggenheim Portfolio , Guggenheim Portfolio

      00001464    9/29/2006    9/29/2011    3.32    $ 2.750    37,634    37,634

Guggenheim Portfolio , Guggenheim Portfolio

      00001525    10/19/2007    1/19/2009    0.62    $ 2.670    31,367    31,367

Holman, Carl Reyburn

      00001445    11/2/2005    11/2/2012    4.41    $ 8.000    35,000    35,000

Hopkins Capital Group II, LLC, HCG II, LLC

      00001517    6/14/2007    6/14/2011    3.02    $ 4.320    2,000,000   
2,000,000

Hopkins Capital Group II, LLC, HCG II, LLC

      00001543    12/27/2007    12/27/2012    4.56    $ 2.910    175,000   
175,000

Hudson Bay Fund, LP,

      00001669    1/18/2008    1/18/2014    5.62    $ 2.670    7,116    7,116

Hudson Bay Overseas Fund, Ltd,

      00001668    1/18/2008    1/18/2014    5.62    $ 2.670    11,610    11,610

Kamunting Street Master Fund, Kamunting Street Master Fund

      00001454    5/15/2006    5/15/2011    2.94    $ 6.590    100,000   
100,000

Laurus Master Fund, Ltd., Laurus Master Fund, Ltd.

      00001443    8/16/2005    8/16/2010    2.19    $ 2.670    1,000,000   
1,000,000

Laurus Master Fund, Ltd., Laurus Master Fund, Ltd.

      00001538    10/31/2007    10/31/2014    6.40    $ 2.670    4,024,398   
4,024,398

Laurus Master Fund, Ltd., Laurus Master Fund, Ltd.

      00001465    9/29/2006    9/29/2011    3.32    $ 2.750    627,240   
627,240

MOAB Investments, LP

      00001518    6/14/2007    6/14/2011    3.02    $ 4.320    200,000   
200,000

May, David D

      00001453    5/15/2006    5/15/2011    2.94    $ 6.590    5,000    5,000

Mayo Foundation for Medical Ed, Mayo Foundation for Medical Ed

      00001441    7/20/2006    7/20/2011    3.12    $ 3.500    25,000    25,000

Mayo Foundation for Medical Ed, Mayo Foundation for Medical Ed

      00001442    8/22/2006    8/22/2011    3.21    $ 3.500    450,000   
300,000

Mayo Foundation for Medical Ed, Mayo Foundation for Medical Ed

      00001442    6/16/2008    8/22/2011    5.00    $ 1.500    1,000,000   
1,000,000

Midsummer Investment, Ltd., Midsummer Investment, Ltd.

      00001466    9/29/2006    9/29/2011    3.32    $ 2.750    1,003,584   
1,003,584

Midsummer Investment, Ltd., Midsummer Investment, Ltd.

      00001522    10/19/2007    1/19/2009    0.62    $ 2.670    607,304   
607,304



--------------------------------------------------------------------------------

Midsummer Investment, Ltd., Midsummer Investment, Ltd.

      00001474    2/28/2007    2/28/2012    3.73    $ 2.940    820,402   
820,402

Miller, Lloyd I

      00001488    2/28/2007    2/28/2012    3.73    $ 2.940    126,488   
126,488

Nisswa Master Fund, Ltd., Nisswa Master Fund, Ltd.

      00001452    5/15/2006    5/15/2011    2.94    $ 6.590    25,000    25,000

Nite Capital LP, Nite Capital LP

      00001451    5/15/2006    5/15/2011    2.94    $ 6.590    40,000    40,000

Pandora Select Partners, LP, Pandora Select Partners, LP

      00001467    9/29/2006    9/29/2011    3.32    $ 2.750    87,814    87,814

Pandora Select Partners, LP, Pandora Select Partners, LP

      00001527    10/19/2007    1/19/2009    0.62    $ 2.670    73,502    73,502

Pandora Select Partners, LP, Pandora Select Partners, LP

      00001479    2/28/2007    2/28/2012    3.73    $ 2.940    99,294    99,294

R&R Opportunity Fund, L.P., R&R Opportunity Fund, L.P.

      00001492    2/28/2007    2/28/2012    3.73    $ 2.940    31,622    31,622

R&R Opportunity Fund, L.P., R&R Opportunity Fund, L.P.

      00001536    10/19/2007    1/19/2009    0.62    $ 2.670    23,408    23,408

RAM Holdings, LLC., RAM Holdings, LLC.

      00001450    5/15/2006    5/15/2011    2.94    $ 6.590    50,000    50,000

RRC Bio Fund, LP,

      00001667    1/18/2008    1/18/2014    5.62    $ 2.670    59,925    59,925

Rockmore Investment MasterFund, Rockmore Investment MasterFund

      00001468    9/29/2006    9/29/2011    3.32    $ 2.750    125,448   
125,448

Rockmore Investment MasterFund, Rockmore Investment MasterFund

      00001491    2/28/2007    2/28/2012    3.73    $ 2.940    52,366    52,366

Rockmore Investment MasterFund, Rockmore Investment MasterFund

      00001535    10/19/2007    1/19/2009    0.62    $ 2.670    38,764    38,764

Rockmore Investment MasterFund, Rockmore Investment MasterFund

      00001662    1/18/2008    1/18/2014    5.62    $ 2.670    93,632    93,632

Rodman & Renshaw, LLC, Rodman & Renshaw

      00001473    9/29/2006    9/29/2011    3.32    $ 2.750    545,455   
545,455

Rodman & Renshaw, LLC, Rodman & Renshaw

      00001515    2/27/2007    2/28/2012    3.73    $ 3.660    330,918   
330,918

Rodman & Renshaw, LLC, Rodman & Renshaw

      00001516    2/27/2007    2/28/2012    3.73    $ 3.660    5,682    5,682

Rodman & Renshaw, LLC, Rodman & Renshaw

      00001659    1/18/2008    1/18/2014    5.62    $ 2.670    163,464   
163,464

Rosalind Capital Partners, L.P,

      00001665    1/18/2008    1/18/2014    5.62    $ 2.670    14,606    14,606

Sibex Capital Fund, Inc., Sibex Capital Fund, Inc.

      00001448    5/15/2006    5/15/2011    2.94    $ 6.590    30,000    30,000

Soutine Resources, LLC, Soutine Resources, LLC

      00001447    5/15/2006    5/15/2011    2.94    $ 6.590    22,500    22,500

Telesis CDE Corporation, Telesis CDC Corporation

      00001444    4/25/2006    4/24/2013    4.88    $ 8.000    100,000   
100,000

UBS O’Connor LLC, UBS O’Connor LLC

      00001446    5/15/2006    5/15/2011    2.94    $ 6.590    100,000   
100,000

UBS O’Connor LLC, UBS O’Connor LLC

      00001484    2/28/2007    2/28/2012    3.73    $ 2.940    126,488   
126,488

UBS O’Connor LLC, UBS O’Connor LLC

      00001532    10/19/2007    1/19/2009    0.62    $ 2.670    93,633    93,633

Valens Offshore SPV I, Ltd,

      00001671    1/18/2008    1/18/2014    5.62    $ 2.670    365,169   
365,169

Valens U.S. SPV I, LLC,

      00001672    1/18/2008    1/18/2014    5.62    $ 2.670    196,629   
196,629

Whalehaven Capital/Stonestreet, Whalehaven Capital/Stonestreet

      00001462    5/15/2006    5/15/2011    2.94    $ 6.590    50,000    50,000

Whitebox Convertible Arbitrage, Whitebox Convertible Arbitrage

      00001469    9/29/2006    9/29/2011    3.32    $ 2.750    376,344   
376,344

Whitebox Convertible Arbitrage, Whitebox Convertible Arbitrage

      00001475    2/28/2007    2/28/2012    3.73    $ 2.940    299,018   
299,018

Whitebox Convertible Arbitrage, Whitebox Convertible Arbitrage

      00001523    10/19/2007    1/19/2009    0.62    $ 2.670    221,349   
221,349

Whitebox Hedged High Yield Prt, Whitebox Hedged High Yield Prt

      00001470    9/29/2006    9/29/2011    3.32    $ 2.750    376,344   
376,344

Whitebox Hedged High Yield Prt, Whitebox Hedged High Yield Prt

      00001476    2/28/2007    2/28/2012    3.73    $ 2.940    425,506   
425,506

Whitebox Hedged High Yield Prt, Whitebox Hedged High Yield Prt

      00001524    10/19/2007    1/19/2009    0.62    $ 2.670    314,982   
314,982

Whitebox Intermarket Partners, Whitebox Intermarket Partners

      00001471    9/29/2006    9/29/2011    3.32    $ 2.750    62,724    62,724

Whitebox Intermarket Partners, Whitebox Intermarket Partners

      00001528    10/19/2007    1/19/2009    0.62    $ 2.670    52,528    52,528

Whitebox Intermarket Partners, Whitebox Intermarket Partners

      00001480    2/28/2007    2/28/2012    3.73    $ 2.940    70,959    70,959

Whitebox Special Opp Fund, LP, Whitebox Special Opp Fund, LP

      00001482    2/28/2007    2/28/2012    3.73    $ 2.940    50,595    50,595

Whitebox Special Opp Fund, LP, Whitebox Special Opp Fund, LP

      00001529    10/19/2007    1/19/2009    0.62    $ 2.670    56,180    56,180

Whitebox Special Opp Fund, LTD, Whitebox Special Opp Fund, LTD

      00001481    2/28/2007    2/28/2012    3.73    $ 2.940    75,893    75,893

Whitebox Special Opp Fund, LTD, Whitebox Special Opp Fund, LTD

      00001530    10/19/2007    1/19/2009    0.62    $ 2.670    37,453    37,453

Wolverine Convertible Arbitrag, Wolverine Convertible Arbitrag

      00001472    9/29/2006    9/29/2011    3.32    $ 2.750    376,344   
376,344

Wolverine Convertible Arbitrag, Wolverine Convertible Arbitrag

      00001483    2/28/2007    2/28/2012    3.73    $ 2.940    261,830   
261,830

Wolverine Convertible Arbitrag, Wolverine Convertible Arbitrag

      00001531    10/19/2007    1/19/2009    0.62    $ 2.670    193,820   
193,820 TOTALS                      20,824,000    20,674,000



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.    OUTSTANDING AND EXERCISABLE BY PRICE      
Page:    1    AS OF 6/6/2008       File:    Osprice    Plan is equal to acct   
   Date:    6/12/2008          Time:    3:44:23 PM

 

Name

  

ID

  

Number

  

Option
Date

  

Expiration
Date

  

Remaining
Life in Years

   Option
Price   

Shares
Outstanding

  

Shares
Exercisable

Sorenson, Fred

      00000647    12/1/2003    12/1/2013    5.49    $ 5.15    84,956    84,956

Bergemman, Rito

      00000648    12/1/2003    12/1/2013    5.49    $ 5.15    84,956    84,956

Birdsong, David A.

      00000143    4/10/2003    4/10/2013    4.84    $ 2.22    226    226

Birdsong, David A.

      00000144    4/10/2003    4/10/2013    4.84    $ 2.22    1,576    1,576

Birdsong, David A.

      00000145    4/10/2003    4/10/2013    4.84    $ 2.22    45    45

Birdsong, David A.

      00000659    1/1/2004    1/1/2014    5.57    $ 4.45    225    225

Birdsong, David A.

      00000146    5/9/2003    5/9/2013    4.92    $ 2.22    675    675

Born, Randall E.

      00000152    4/10/2003    4/10/2013    4.84    $ 2.22    563    563

Born, Randall E.

      00000153    5/9/2003    5/9/2013    4.92    $ 2.22    338    338

Butler, Jim (James)

      00000120    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

Denovchek, Stephen M.

      00000180    4/10/2003    4/10/2013    4.84    $ 2.22    2,252    2,252

Denovchek, Stephen M.

      00000181    5/9/2003    5/9/2013    4.92    $ 2.22    675    675

Diesbach, Lawrence

      00000182    4/10/2003    4/10/2013    4.84    $ 2.22    158    158

Disbrow, Cliff

      00000183    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

Holt, David

      00000586    4/10/2003    4/10/2013    4.84    $ 2.22    2,072    2,072

Johnson, Ross M.

      00000209    4/10/2003    4/10/2013    4.84    $ 2.22    2,252    2,252

Jones, Dudley (Rick) R.

      00000210    4/10/2003    4/10/2013    4.84    $ 2.22    2,252    2,252

Jones, Dudley (Rick) R.

      00000211    5/9/2003    5/9/2013    4.92    $ 2.22    675    675

Mario, Ernest

      00000253    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

Marro, Edward P.

      00000254    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

Navarro, Robert

      00000265    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

O’Donnell, Francis E. (Accentia)

      00000270    4/10/2003    4/10/2013    4.84    $ 2.22    2,252    2,252

Reynolds, William C.

      00000283    4/10/2003    4/10/2013    4.84    $ 2.22    1,576    1,576

Reynolds, William C.

      00000424    11/7/2003    11/7/2013    5.42    $ 4.45    675    675

Reynolds, William C.

      00000284    4/10/2003    4/10/2013    4.84    $ 2.22    675    675

Stefano, Steve

      00000290    4/10/2003    4/10/2013    4.84    $ 2.22    2,252    2,252

Stewart, Jim

      00000291    4/10/2003    4/10/2013    4.84    $ 2.22    450    450

Thomas, II, William J.

      00000293    4/10/2003    4/10/2013    4.84    $ 2.22    6,755    6,755

Whitaker, Trampas

      00000295    4/10/2003    4/10/2013    4.84    $ 2.22    180    180

Yurick, Gregory A.

      00000247    5/9/2003    5/9/2013    4.92    $ 2.22    338    338

Yurick, Gregory A.

      00000302    4/10/2003    4/10/2013    4.84    $ 2.22    563    563

Alexandrescu, Kimberly

      00001609    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Arikian, Steven R.(accentia)

      00000305    11/7/2003    11/7/2013    5.42    $ 2.110    95,012    95,012

Arikian, Steven R.(accentia)

      00001645    1/7/2008    1/7/2018    9.59    $ 2.690    100,000    33,334

Arikian, Steven R.(accentia)

      00001686    2/29/2008    3/1/2018    9.73    $ 2.610    30,000    0

Arora, Sarika

      00001652    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334

Baker, David

      00001602    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

Bathen, Kristin

      00001188    2/9/2006    2/9/2016    7.68    $ 6.900    11    11

Bathen, Kristin

      00001258    12/15/2006    12/15/2016    8.53    $ 3.360    275    275

Bathen, Kristin

      00001317    12/15/2006    12/15/2016    8.53    $ 3.360    275    184

Berenson, Karina L.

      00001242    12/15/2006    12/15/2016    8.53    $ 3.360    2,740    2,740

Berenson, Karina L.

      00001301    12/15/2006    12/15/2016    8.53    $ 3.360    2,740    1,827

Berenson, Karina L.

      00001552    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

Birdsong, David A.

      00001363    12/15/2006    12/15/2016    8.53    $ 3.360    667    667

Birdsong, David A.

      00001124    1/1/2006    1/1/2016    7.57    $ 8.000    2,700    2,700

Birdsong, David A.

      00001347    12/15/2006    12/15/2016    8.53    $ 3.360    6,479    6,479

Birdsong, David A.

      00001288    12/15/2006    12/15/2016    8.53    $ 3.360    2,283    2,283

Birdsong, David A.

      00000958    10/22/2004    10/22/2014    6.38    $ 3.160    1,900    1,900

Birdsong, David A.

      00001550    1/7/2008    1/7/2018    9.59    $ 2.690    6,667    6,667



--------------------------------------------------------------------------------

Birdsong, David A.

     00001656    1/7/2008    1/7/2018    9.59    $ 2.690    334    334

Birdsong, David A.

     00000309    11/7/2003    11/7/2013    5.42    $ 2.110    1,425    1,425

Birdsong, David A.

     00000897    8/9/2004    8/9/2014    6.18    $ 3.160    2,375    2,375

Blaes, Barbara A

     00000898    7/6/2004    7/6/2014    6.08    $ 2.630    950    950

Blaes, Barbara A

     00001654    1/7/2008    1/7/2018    9.59    $ 2.690    500    167

Blaes, Barbara A

     00001557    1/7/2008    1/7/2018    9.59    $ 2.690    10,000    3,334

Blanco, Lauren

     00001588    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Bonitz, Susan

     00001512    6/4/2007    6/4/2017    8.99    $ 2.900    15,000    10,000

Bonitz, Susan

     00001658    1/28/2008    1/28/2018    9.65    $ 2.580    15,000    5,000

Born, Randall E.

     00000961    10/22/2004    10/22/2014    6.38    $ 3.160    143    143

Born, Randall E.

     00001125    1/1/2006    1/1/2016    7.57    $ 8.000    900    900

Born, Randall E.

     00001570    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Bottjer, Brian D

     00001519    7/10/2007    7/10/2017    9.09    $ 2.790    5,000    1,667

Bottjer, Brian D

     00001564    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

Breuer, Thomas

     00001189    2/9/2006    2/9/2016    7.68    $ 6.900    704    704

Breuer, Thomas

     00001255    12/15/2006    12/15/2016    8.53    $ 3.360    1,651    1,651

Breuer, Thomas

     00001314    12/15/2006    12/15/2016    8.53    $ 3.360    1,651    1,101

Brockmeier, Birgit

     00001190    2/9/2006    2/9/2016    7.68    $ 6.900    364    364

Brockmeier, Birgit

     00001259    12/15/2006    12/15/2016    8.53    $ 3.360    254    254

Brockmeier, Birgit

     00001318    12/15/2006    12/15/2016    8.53    $ 3.360    254    170

Calder, Douglas

     00001541    11/29/2007    11/29/2017    9.48    $ 2.700    15,000    0

Caravello, Jessica

     00001603    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Casciano, Roman N.

     00000589    10/23/2002    10/23/2012    4.38    $ 2.110    23,753    23,753

Casciano, Roman N.

     00001544    1/7/2008    1/7/2018    9.59    $ 2.690    75,000    25,000

Casciano, Roman N.

     00001409    12/15/2006    12/15/2016    8.53    $ 3.360    8,549    5,700

Casciano, Roman N.

     00001391    12/15/2006    12/15/2016    8.53    $ 3.360    8,549    8,549

Casciano, Roman N.

     00000904    3/1/2004    3/1/2014    5.73    $ 2.630    23,753    23,753

Casciano, Roman N.

     00001171    2/9/2006    2/9/2016    7.68    $ 6.900    7,401    7,401

Chapman, Christopher C

     00001694    4/16/2008    4/16/2018    9.86    $ 0.810    52,500    0

Chuklavit, Maruit Jonathan

     00001618    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334

Clary, Tyrisha M.

     00001610    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334

Cohen, Carl M.

     00000905    11/19/2004    11/19/2014    6.45    $ 3.160    35,629    35,629

Coleman, Vance M.

     00000906    10/4/2004    10/4/2014    6.33    $ 3.160    950    950

Coleman, Vance M.

     00001559    1/7/2008    1/7/2018    9.59    $ 2.690    10,000    3,334

Consiglieri , Romulo

     00000807    7/1/2004    7/1/2014    6.07    $ 2.630    225    225

Consiglieri , Romulo

     00001179    2/9/2006    2/9/2016    7.68    $ 6.900    1,644    1,644

Consiglieri , Romulo

     00001285    12/15/2006    12/15/2016    8.53    $ 3.360    1,468    1,468

Consiglieri , Romulo

     00001344    12/15/2006    12/15/2016    8.53    $ 3.360    1,468    979

Costello, Vicki

     00001419    12/15/2006    12/15/2016    8.53    $ 2.310    1,666    1,666

Costello, Vicki

     00001589    1/7/2008    1/7/2018    9.59    $ 2.690    1,667    1,667

Crofts, Karen (KC)

     00001606    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Cross, Brian W.

     00001385    12/15/2006    12/15/2016    8.53    $ 3.360    3,262    3,262

Cross, Brian W.

     00001402    12/15/2006    12/15/2016    8.53    $ 3.360    3,262    2,175

Cross, Brian W.

     00001222    2/9/2006    2/9/2016    7.68    $ 8.000    5,000    5,000

Cross, Brian W.

     00001152    2/9/2006    2/9/2016    7.68    $ 6.900    374    374

Cross, Brian W.

     00001554    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

Daniel, Lora

     00000324    2/17/2004    2/17/2014    5.70    $ 2.630    950    950

Daniel, Lora

     00001576    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Demmig, Susanne

     00000787    7/1/2004    7/1/2014    6.07    $ 2.630    319    319

Demmig, Susanne

     00001319    12/15/2006    12/15/2016    8.53    $ 3.360    102    69

Demmig, Susanne

     00001204    2/9/2006    2/9/2016    7.68    $ 6.900    169    169

Demmig, Susanne

     00001260    12/15/2006    12/15/2016    8.53    $ 3.360    102    102

Denovchek, Stephen M.

     00000327    11/7/2003    11/7/2013    5.42    $ 2.110    1,188    1,188

Denovchek, Stephen M.

     00000969    10/22/2004    10/22/2014    6.38    $ 3.160    950    950

Denovchek, Stephen M.

     00001220    1/1/2006    1/1/2016    7.57    $ 8.000    2,900    2,900

Denovchek, Stephen M.

     00001436    3/5/2007    3/5/2017    8.75    $ 3.570    5,000    1,666

Denovchek, Stephen M.

     00001655    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334



--------------------------------------------------------------------------------

Denovchek, Stephen M.

      00001561    1/7/2008    1/7/2018    9.59    $ 2.690    10,000    3,334

Denovchek, Stephen M.

      00001362    12/15/2006    12/15/2016    8.53    $ 3.360    1,000    667

Dolgitser, Margarita

      00001434    12/15/2006    12/15/2016    8.53    $ 3.360    1,142    762

Dolgitser, Margarita

      00001435    12/15/2006    12/15/2016    8.53    $ 3.360    1,142    1,142

Dolgitser, Margarita

      00001566    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

Doron, Krista

      00001096    1/1/2006    1/1/2016    7.57    $ 8.000    2,000    2,000

Dubinsky, John P.

      00001216    11/2/2005    11/2/2015    7.41    $ 8.000    30,000    30,000

Dubinsky, John P.

      00001637    3/1/2007    3/1/2017    8.73    $ 3.620    15,000    15,000

Duffey, Samuel S. (Accentia)

      00000330    11/7/2003    11/7/2013    5.42    $ 2.110    118,765   
118,765

Duffey, Samuel S. (Accentia)

      00001146    2/9/2006    2/9/2016    7.68    $ 7.590    41,168    41,168

Duffey, Samuel S. (Accentia)

      00001380    12/15/2006    12/15/2016    8.53    $ 3.700    41,168   
41,168

Duffey, Samuel S. (Accentia)

      00001375    12/15/2006    12/15/2016    8.53    $ 3.700    345,257   
230,173

Duffey, Samuel S. (Accentia)

      00001374    12/15/2006    12/15/2016    8.53    $ 3.700    4,743    3,159

Duffey, Samuel S. (Accentia)

      00001641    1/7/2008    1/7/2018    9.59    $ 2.690    74,349    1

Duffey, Samuel S. (Accentia)

      00001642    1/7/2008    1/7/2018    9.59    $ 2.690    200,651    91,666

Duffy, Kristy D

      00001657    2/4/2008    2/4/2018    9.67    $ 2.940    10,000    0

Faerber, Janice

      00001427    12/15/2006    12/15/2016    8.53    $ 3.360    1,200    1,200

Faerber, Janice

      00001428    12/15/2006    12/15/2016    8.53    $ 3.360    1,200    801

Faerber, Janice

      00001578    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Flores, Melissa

      00001630    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Frederick, Argelis

      00001628    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Freivogel , Klaus

      00000782    7/1/2004    7/1/2014    6.07    $ 2.630    417    417

Freivogel , Klaus

      00001180    2/9/2006    2/9/2016    7.68    $ 6.900    1,516    1,516

Freivogel , Klaus

      00001320    12/15/2006    12/15/2016    8.53    $ 3.360    412    275

Freivogel , Klaus

      00001261    12/15/2006    12/15/2016    8.53    $ 3.360    412    412

Fuhr, Katharina

      00000785    7/1/2004    7/1/2014    6.07    $ 2.630    354    354

Fuhr, Katharina

      00001181    2/9/2006    2/9/2016    7.68    $ 6.900    1,225    1,225

Fuhr, Katharina

      00001345    12/15/2006    12/15/2016    8.53    $ 3.360    500    334

Fuhr, Katharina

      00001286    12/15/2006    12/15/2016    8.53    $ 3.360    500    500

Gaughan, Matthew C.

      00001595    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

George, Megan

      00001622    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Gibson, Elizabeth

      00000336    1/12/2004    1/12/2014    5.60    $ 2.630    950    950

Gibson, Elizabeth

      00001575    1/7/2008    1/7/2018    9.59    $ 2.690    3,000    1,000

Glass, Jared

      00001626    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Glover, Shelly L.

      00001099    1/1/2006    1/1/2016    7.57    $ 8.000    2,000    2,000

Glover, Shelly L.

      00001581    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Gossage, Teresa C.

      00001148    2/9/2006    2/9/2016    7.68    $ 6.900    319    319

Gossage, Teresa C.

      00001591    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Gossage, Teresa C.

      00001386    12/15/2006    12/15/2016    8.53    $ 3.360    1,631    1,631

Gossage, Teresa C.

      00001403    12/15/2006    12/15/2016    8.53    $ 3.360    1,631    1,088

Gowen, Andrew C.

      00001599    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Greger , Astrid

      00000788    7/1/2004    7/1/2014    6.07    $ 2.630    413    413

Greger , Astrid

      00001191    2/9/2006    2/9/2016    7.68    $ 6.900    374    374

Greger , Astrid

      00001321    12/15/2006    12/15/2016    8.53    $ 3.360    164    110

Greger , Astrid

      00001262    12/15/2006    12/15/2016    8.53    $ 3.360    164    164

Groß, Sonja

      00000794    7/1/2004    7/1/2014    6.07    $ 2.630    496    496

Groß, Sonja

      00001322    12/15/2006    12/15/2016    8.53    $ 3.360    309    207

Groß, Sonja

      00001369    2/9/2006    2/9/2016    7.68    $ 6.900    419    419

Groß, Sonja

      00001368    12/15/2006    12/15/2016    8.53    $ 3.360    309    309

Gultyaev , Dmitry

      00001264    12/15/2006    12/15/2016    8.53    $ 3.360    1,338    1,338

Gultyaev , Dmitry

      00001206    2/9/2006    2/9/2016    7.68    $ 6.900    643    643

Gultyaev , Dmitry

      00000805    7/1/2004    7/1/2014    6.07    $ 2.630    455    455

Gultyaev , Dmitry

      00001323    12/15/2006    12/15/2016    8.53    $ 3.360    1,338    893

Hammer, Martin

      00000594    3/31/2004    3/31/2014    5.82    $ 2.630    17,518    17,518

Hasara, Garrison (acct)

      00000885    7/1/2004    7/1/2014    6.07    $ 2.630    4,751    4,751

Hasara, Garrison (acct)

      00001383    12/15/2006    12/15/2016    8.53    $ 3.360    9,786    9,786

Hasara, Garrison (acct)

      00001422    10/10/2006    10/10/2016    8.35    $ 2.440    20,000   
13,334



--------------------------------------------------------------------------------

Hasara, Garrison (acct)

     00001640    1/7/2008    1/7/2018    9.59    $ 2.690    12,251    12,251

Hasara, Garrison (acct)

     00001639    1/7/2008    1/7/2018    9.59    $ 2.690    87,749    21,083

Hasara, Garrison (acct)

     00001400    12/15/2006    12/15/2016    8.53    $ 3.360    9,786    6,525

Hasara, Garrison (acct)

     00001153    2/9/2006    2/9/2016    7.68    $ 6.900    6,986    6,986

Hassel, Benedikt

     00001213    2/9/2006    2/9/2016    7.68    $ 6.900    1,300    1,300

Hatchett, Krista D.

     00001593    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Himmelsbach, Diana

     00001193    2/9/2006    2/9/2016    7.68    $ 6.900    225    225

Himmelsbach, Diana

     00001325    12/15/2006    12/15/2016    8.53    $ 3.360    206    138

Himmelsbach, Diana

     00001266    12/15/2006    12/15/2016    8.53    $ 3.360    206    206

Hittinger, Michael W.

     00001598    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Hoffmann, Jonas

     00000784    7/1/2004    7/1/2014    6.07    $ 2.630    198    198

Hoffmann, Jonas

     00001175    2/9/2006    2/9/2016    7.68    $ 6.900    108    108

Hoffmann, Jonas

     00001267    12/15/2006    12/15/2016    8.53    $ 3.360    176    176

Hoffmann, Jonas

     00001326    12/15/2006    12/15/2016    8.53    $ 3.360    176    118

Houston, Michael

     00001616    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Hoyt, Morgan Leigh

     00001627    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Hussey, Joanne

     00001394    12/15/2006    12/15/2016    8.53    $ 3.360    2,936    2,936

Hussey, Joanne

     00001412    12/15/2006    12/15/2016    8.53    $ 3.360    2,936    1,958

Hussey, Joanne

     00001586    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Jaffee, Margo

     00001520    9/14/2007    9/14/2017    9.27    $ 3.790    1,000    334

Jaffee, Margo

     00001635    1/7/2008    1/7/2018    9.59    $ 2.690    2,000    667

Jakob, Waltraud

     00000789    7/1/2004    7/1/2014    6.07    $ 2.630    342    342

Jakob, Waltraud

     00001268    12/15/2006    12/15/2016    8.53    $ 3.360    154    154

Jakob, Waltraud

     00001327    12/15/2006    12/15/2016    8.53    $ 3.360    154    103

Jakob, Waltraud

     00001194    2/9/2006    2/9/2016    7.68    $ 6.900    380    380

Johnson, YiYi Lam

     00001424    10/10/2006    10/10/2016    8.35    $ 2.440    7,500    5,000

Johnson, YiYi Lam

     00001585    1/7/2008    1/7/2018    9.59    $ 2.690    7,500    2,500

Johnson, YiYi Lam

     00001387    12/15/2006    12/15/2016    8.53    $ 3.360    897    897

Johnson, YiYi Lam

     00001404    12/15/2006    12/15/2016    8.53    $ 3.360    897    599

Jones, Dudley (Rick) R.

     00000349    11/7/2003    11/7/2013    5.42    $ 2.110    1,188    1,188

Jones, Dudley (Rick) R.

     00000916    8/9/2004    8/9/2014    6.18    $ 3.160    2,375    2,375

Jones, Dudley (Rick) R.

     00001134    1/1/2006    1/1/2016    7.57    $ 8.000    2,900    2,900

Jones, Dudley (Rick) R.

     00001348    12/15/2006    12/15/2016    8.53    $ 3.360    8,834    5,890

Jones, Dudley (Rick) R.

     00001545    1/7/2008    1/7/2018    9.59    $ 2.690    50,000    16,667

Jones, Dudley (Rick) R.

     00001430    3/8/2007    3/8/2017    8.75    $ 3.530    15,000    5,000

Jones, Dudley (Rick) R.

     00001289    12/15/2006    12/15/2016    8.53    $ 3.360    3,262    3,262

Jones, Dudley (Rick) R.

     00000980    10/22/2004    10/22/2014    6.38    $ 3.160    1,900    1,900

Kalpas, Edward A.

     00001632    1/7/2008    1/7/2018    9.59    $ 2.690    667    667

Kempf-Müller , Dr. Andrea

     00000793    7/1/2004    7/1/2014    6.07    $ 2.630    292    292

Kempf-Müller , Dr. Andrea

     00001269    12/15/2006    12/15/2016    8.53    $ 3.360    145    145

Kempf-Müller , Dr. Andrea

     00001328    12/15/2006    12/15/2016    8.53    $ 3.360    145    97

Kempf-Müller , Dr. Andrea

     00001207    2/9/2006    2/9/2016    7.68    $ 6.900    242    242

Kennemer, Erin E.

     00001612    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

King, Edmund C.

     00001229    10/27/2006    10/27/2016    8.39    $ 3.170    35,000    23,333

King, Edmund C.

     00001689    2/29/2008    3/1/2018    9.73    $ 2.610    60,000    0

Kiss, Maria

     00000800    7/1/2004    7/1/2014    6.07    $ 2.630    315    315

Kiss, Maria

     00001270    12/15/2006    12/15/2016    8.53    $ 3.360    73    73

Kiss, Maria

     00001329    12/15/2006    12/15/2016    8.53    $ 3.360    73    49

Kleiss, David

     00001629    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Klemm, Stephan

     00000895    7/1/2004    7/1/2014    6.07    $ 2.630    432    432

Klemm, Stephan

     00001208    2/9/2006    2/9/2016    7.68    $ 6.900    513    513

Klemm, Stephan

     00001330    12/15/2006    12/15/2016    8.53    $ 3.360    305    204

Klemm, Stephan

     00001271    12/15/2006    12/15/2016    8.53    $ 3.360    305    305

Krakus, Michelle R.

     00001166    2/9/2006    2/9/2016    7.68    $ 6.900    527    527

Krone, Frank

     00001650    1/7/2008    1/7/2018    9.59    $ 2.690    10,000    3,334

Krukas, Michelle R.

     00001246    12/15/2006    12/15/2016    8.53    $ 3.360    2,009    2,009

Krukas, Michelle R.

     00001580    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

 



--------------------------------------------------------------------------------

Krukas, Michelle R.

     00001305    12/15/2006    12/15/2016    8.53    $ 3.360    2,009    1,340

Kuckuk, Thomas

     00000781    7/1/2004    7/1/2014    6.07    $ 2.630    794    794

Kwok, Annis

     00001395    12/15/2006    12/15/2016    8.53    $ 3.360    456    456

Kwok, Annis

     00001413    12/15/2006    12/15/2016    8.53    $ 3.360    456    305

Kwok, Annis

     00001584    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Ladwig, Glenn P.

     00001542    11/29/2007    11/29/2017    9.48    $ 2.700    20,000    0

Liczencias, Erika

     00001176    2/9/2006    2/9/2016    7.68    $ 6.900    162    162

Liczencias, Erika

     00001331    12/15/2006    12/15/2016    8.53    $ 3.360    587    392

Liczencias, Erika

     00001272    12/15/2006    12/15/2016    8.53    $ 3.360    587    587

Lipp, David C.

     00000362    11/7/2003    11/7/2013    5.42    $ 1.050    1,188    1,188

Lipp, David C.

     00001573    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Lipp, David C.

     00000986    10/22/2004    10/22/2014    6.38    $ 3.160    143    143

Little, Stephen D.

     00001625    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Ludwig, Anna

     00001273    12/15/2006    12/15/2016    8.53    $ 3.360    51    51

Ludwig, Anna

     00001332    12/15/2006    12/15/2016    8.53    $ 3.360    51    35

Machado, Manuel

     00001174    2/9/2006    2/9/2016    7.68    $ 6.900    1,691    1,691

Machado, Manuel

     00001571    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

Machado, Manuel

     00001247    12/15/2006    12/15/2016    8.53    $ 3.360    920    920

Machado, Manuel

     00001306    12/15/2006    12/15/2016    8.53    $ 3.360    920    614

Marshall, Rob

     00001693    3/17/2008    3/17/2018    9.78    $ 2.730    10,000    0

Martinez, Jr., Alejandro (Alex)

     00001619    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Matthews, Norman (Max)

     00001605    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

McLendon, Gypsy L

     00000925    4/26/2004    4/26/2014    5.89    $ 2.630    950    950

McLeod, Carroll

     00001008    4/8/2004    4/8/2014    5.84    $ 2.630    1,900    1,900

McNulty, James (acct)

     00000643    11/7/2003    11/7/2013    5.42    $ 2.110    118,765    118,765

McNulty, James (acct)

     00001145    2/9/2006    2/9/2016    7.68    $ 7.590    25,449    25,449

McNulty, James (acct)

     00001372    12/20/2006    12/20/2016    8.54    $ 3.560    25,600    12,800

McNulty, James (acct)

     00001371    12/15/2006    12/15/2016    8.53    $ 3.700    12,337    12,337

McNulty, James (acct)

     00001370    12/15/2006    12/15/2016    8.53    $ 3.700    13,112    13,112

McNulty, James (acct)

     00001373    12/20/2006    12/20/2016    8.54    $ 3.560    124,400   
87,206

McNulty, James (acct)

     00001647    1/7/2008    1/7/2018    9.59    $ 2.690    100,652    58,334

McNulty, James (acct)

     00001646    1/7/2008    1/7/2018    9.59    $ 2.690    74,348    0

McNulty, William J.

     00001156    2/9/2006    2/9/2016    7.68    $ 6.900    3,992    3,992

McNulty, William J.

     00001548    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

McNulty, William J.

     00001384    12/15/2006    12/15/2016    8.53    $ 3.360    10,439    10,439

McNulty, William J.

     00001006    3/1/2004    3/1/2014    5.73    $ 2.630    11,876    11,876

McNulty, William J.

     00000890    7/1/2004    7/1/2014    6.07    $ 2.630    4,751    4,751

McNulty, William J.

     00001401    12/15/2006    12/15/2016    8.53    $ 3.360    10,439    6,960

McOmber, Ben

     00001604    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Mermejean, Patricia

     00001195    2/9/2006    2/9/2016    7.68    $ 6.900    772    772

Morlotti, Luca

     00001177    2/9/2006    2/9/2016    7.68    $ 6.900    108    108

Moser, David D

     00001551    1/7/2008    1/7/2018    9.59    $ 2.690    50,000    16,667

Mueller , Elvira

     00000801    7/1/2004    7/1/2014    6.07    $ 2.630    808    808

Mueller , Elvira

     00001648    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

Mueller , Elvira

     00001316    12/15/2006    12/15/2016    8.53    $ 3.360    2,827    1,885

Mueller , Elvira

     00001218    2/9/2006    2/9/2016    7.68    $ 6.900    2,598    2,598

Mueller , Elvira

     00001257    12/15/2006    12/15/2016    8.53    $ 3.360    2,827    2,827

Müller-Welte , Inka

     00000791    7/1/2004    7/1/2014    6.07    $ 2.630    326    326

Neumann, Monika

     00000810    7/1/2004    7/1/2014    6.07    $ 2.630    361    361

Neumann, Monika

     00001333    12/15/2006    12/15/2016    8.53    $ 3.360    811    541

Neumann, Monika

     00001196    2/9/2006    2/9/2016    7.68    $ 6.900    696    696

Neumann, Monika

     00001274    12/15/2006    12/15/2016    8.53    $ 3.360    811    811

O’Donnell, Francis E. (Accentia)

     00001690    2/29/2008    3/1/2018    9.73    $ 2.610    37,500    0

Ogbonnaya, Augustina

     00001614    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334

Parker, Beverly D.

     00001108    1/1/2006    1/1/2016    7.57    $ 8.000    2,000    2,000

Parker, Beverly D.

     00001590    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Paschall, Pamela G.

     00001431    3/12/2007    3/12/2017    8.76    $ 3.550    5,000    1,666



--------------------------------------------------------------------------------

Paschall, Pamela G.

      00001562    1/7/2008    1/7/2018    9.59    $ 2.690    12,500    4,167

Pasquale, Carmen

      00000799    7/1/2004    7/1/2014    6.07    $ 2.630    311    311

Pasquale, Carmen

      00001334    12/15/2006    12/15/2016    8.53    $ 3.360    587    392

Pasquale, Carmen

      00001183    2/9/2006    2/9/2016    7.68    $ 6.900    1,183    1,183

Pasquale, Carmen

      00001275    12/15/2006    12/15/2016    8.53    $ 3.360    587    587

Paul, Renee

      00001563    1/7/2008    1/7/2018    9.59    $ 2.690    15,000    5,000

Paul, Renee

      00001405    12/15/2006    12/15/2016    8.53    $ 3.360    1,957    1,305

Paul, Renee

      00001388    12/15/2006    12/15/2016    8.53    $ 3.360    1,957    1,957

Paul, Renee

      00001157    2/9/2006    2/9/2016    7.68    $ 6.900    898    898

Paul, Renee

      00001149    2/9/2006    2/9/2016    7.68    $ 6.900    998    998

Paul, Renee

      00000887    7/1/2004    7/1/2014    6.07    $ 2.630    1,900    1,900

Pearce, Alan M.

      00001147    2/9/2006    2/9/2016    7.68    $ 7.590    37,425    37,425

Pearce, Alan M.

      00001378    12/20/2006    12/20/2016    8.54    $ 3.560    8,600    4,299

Pearce, Alan M.

      00001379    12/20/2006    12/20/2016    8.54    $ 3.560    241,400   
162,375

Pearce, Alan M.

      00001643    1/7/2008    1/7/2018    9.59    $ 2.690    200,652    91,667

Pearce, Alan M.

      00001692    2/29/2008    3/1/2018    9.73    $ 2.610    30,000    0

Pearce, Alan M.

      00001644    1/7/2008    1/7/2018    9.59    $ 2.690    74,348    0

Pearce, Alan M.

      00001636    2/9/2006    2/9/2016    7.68    $ 7.590    47,431    47,431

Pearce, Alan M.

      00001376    12/15/2006    12/15/2016    8.53    $ 3.700    4,137    4,137

Pearce, Alan M.

      00001377    12/15/2006    12/15/2016    8.53    $ 3.700    33,288   
33,288

Perrie, Nickie

      00000934    8/11/2004    8/11/2014    6.18    $ 3.160    475    475

Plaza, Douglas A.

      00000891    7/1/2004    7/1/2014    6.07    $ 2.630    1,188    1,188

Plaza, Douglas A.

      00001407    12/15/2006    12/15/2016    8.53    $ 3.360    2,398    2,398

Plaza, Douglas A.

      00001555    1/7/2008    1/7/2018    9.59    $ 2.690    3,334    3,334

Plaza, Douglas A.

      00001389    12/15/2006    12/15/2016    8.53    $ 3.360    3,596    3,596

Plaza, Douglas A.

      00001007    3/1/2004    3/1/2014    5.73    $ 2.630    7,126    7,126

Plaza, Douglas A.

      00001155    2/9/2006    2/9/2016    7.68    $ 6.900    2,994    2,994

Podoloff, Colea

      00001633    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Poole, William

      00001537    6/25/2007    6/25/2017    9.05    $ 3.060    20,000    6,666

Poole, William

      00001691    2/29/2008    3/1/2018    9.73    $ 2.610    45,000    0

Powers, Debra

      00001634    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Precht, Christy R.

      00000935    8/23/2004    8/23/2014    6.21    $ 3.160    950    950

Priebe, Barbara

      00000796    7/1/2004    7/1/2014    6.07    $ 2.630    404    404

Priebe, Barbara

      00001276    12/15/2006    12/15/2016    8.53    $ 3.360    792    792

Priebe, Barbara

      00001335    12/15/2006    12/15/2016    8.53    $ 3.360    792    529

Priebe, Barbara

      00001197    2/9/2006    2/9/2016    7.68    $ 6.900    467    467

Rains, Manfred

      00001433    12/15/2006    12/15/2016    8.53    $ 8.510    4,750    4,750

Reynolds, William C.

      00001560    1/7/2008    1/7/2018    9.59    $ 2.690    4,167    4,167

Reynolds, William C.

      00001356    12/15/2006    12/15/2016    8.53    $ 3.360    1,001    1,001

Reynolds, William C.

      00001297    12/15/2006    12/15/2016    8.53    $ 3.360    500    500

Reynolds, William C.

      00001119    1/1/2006    1/1/2016    7.57    $ 8.000    2,900    2,900

Reynolds, William C.

      00000997    10/22/2004    10/22/2014    6.38    $ 3.160    1,259    1,259

Reynolds, William C.

      00000125    4/10/2003    4/10/2013    4.84    $ 1.050    1,663    1,663

Roberts, Douglas F

      00000937    7/6/2004    7/6/2014    6.08    $ 2.630    2,850    2,850

Roberts, Douglas F

      00001558    1/7/2008    1/7/2018    9.59    $ 2.690    3,334    3,334

Roos, Stacy

      00001596    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Rosengarten, Mark

      00001521    9/21/2007    9/21/2017    9.29    $ 3.220    3,334    3,334

Rosengarten, Mark

      00001549    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    5,000

Rosery, Hubertus

      00000804    7/1/2004    7/1/2014    6.07    $ 2.630    390    390

Rosery, Hubertus

      00001209    2/9/2006    2/9/2016    7.68    $ 6.900    674    674

Rushworth, Alison

      00000797    7/1/2004    7/1/2014    6.07    $ 2.630    270    270

Rushworth, Alison

      00001210    2/9/2006    2/9/2016    7.68    $ 6.900    254    254

Rushworth, Alison

      00001336    12/15/2006    12/15/2016    8.53    $ 3.360    152    102

Rushworth, Alison

      00001277    12/15/2006    12/15/2016    8.53    $ 3.360    152    152

Ryll, Dennis

   (DG)    00000845    4/16/2004    4/16/2014    5.86    $ 2.110    5,938   
5,938

Salyers, Chapelle

      00001607    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Santos, Carlos

      00001426    12/15/2006    12/15/2016    8.53    $ 3.360    1,174    1,174



--------------------------------------------------------------------------------

Santos, Carlos

     00001572    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

Santos, Carlos

     00001429    12/15/2006    12/15/2016    8.53    $ 3.360    1,174    783

Scheer, Linda M.

     00001111    1/1/2006    1/1/2016    7.57    $ 8.000    2,000    2,000

Scheer, Linda M.

     00001582    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Schiller, Ilona

     00000798    7/1/2004    7/1/2014    6.07    $ 2.630    374    374

Schiller, Ilona

     00001198    2/9/2006    2/9/2016    7.68    $ 6.900    610    610

Schmidt , Elvira

     00000802    7/1/2004    7/1/2014    6.07    $ 2.630    493    493

Schmidt , Elvira

     00001278    12/15/2006    12/15/2016    8.53    $ 3.360    1,584    1,584

Schmidt , Elvira

     00001337    12/15/2006    12/15/2016    8.53    $ 3.360    1,584    1,057

Schmidt , Elvira

     00001184    2/9/2006    2/9/2016    7.68    $ 6.900    1,668    1,668

Schmidt, Anke

     00001192    2/9/2006    2/9/2016    7.68    $ 6.900    723    723

Schmidt, Anke

     00001324    12/15/2006    12/15/2016    8.53    $ 3.360    705    471

Schmidt, Anke

     00001265    12/15/2006    12/15/2016    8.53    $ 3.360    705    705

Schraibman, Eric

     00000390    1/26/2004    1/26/2014    5.64    $ 2.630    950    950

Schraibman, Eric

     00001651    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Schreiner , Raphaela

     00000786    7/1/2004    7/1/2014    6.07    $ 2.630    376    376

Schreiner , Raphaela

     00001338    12/15/2006    12/15/2016    8.53    $ 3.360    287    192

Schreiner , Raphaela

     00001279    12/15/2006    12/15/2016    8.53    $ 3.360    287    287

Schreiner , Raphaela

     00001185    2/9/2006    2/9/2016    7.68    $ 6.900    972    972

Schubert, David M.

     00001638    3/1/2007    3/1/2017    8.73    $ 3.620    40,000    13,334

Schubert, David M.

     00001687    2/29/2008    3/1/2018    9.73    $ 2.610    52,500    0

Schubert, David M.

     00001215    11/2/2005    11/2/2015    7.41    $ 8.000    35,000    23,333

Schwander, Björn

     00000803    7/1/2004    7/1/2014    6.07    $ 2.630    355    355

Schwander, Björn

     00001199    2/9/2006    2/9/2016    7.68    $ 6.900    678    678

Schwander, Björn

     00001339    12/15/2006    12/15/2016    8.53    $ 3.360    1,188    793

Schwander, Björn

     00001280    12/15/2006    12/15/2016    8.53    $ 3.360    1,188    1,188

Sellen , Kirsten

     00000795    7/1/2004    7/1/2014    6.07    $ 2.630    511    511

Sellen , Kirsten

     00001340    12/15/2006    12/15/2016    8.53    $ 3.360    407    272

Sellen , Kirsten

     00001281    12/15/2006    12/15/2016    8.53    $ 3.360    407    407

Sellen , Kirsten

     00001186    2/9/2006    2/9/2016    7.68    $ 6.900    1,641    1,641

Sewell, John M.

     00001224    2/9/2006    2/9/2016    7.68    $ 8.000    3,000    3,000

Sewell, John M.

     00001406    12/15/2006    12/15/2016    8.53    $ 3.360    1,305    871

Sewell, John M.

     00001583    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Sewell, John M.

     00001421    12/15/2006    12/15/2016    8.53    $ 3.360    1,305    1,305

Sorenson, Fred

     00001214    2/9/2006    2/9/2016    7.68    $ 6.900    2,166    2,166

Sorenson, Fred

     00001649    1/7/2008    1/7/2018    9.59    $ 2.690    30,000    10,000

Soto, Cynthia

     00001617    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Stergiou, Angelos

     00001172    2/9/2006    2/9/2016    7.68    $ 6.900    6,036    6,036

Stergiou, Angelos

     00001221    2/9/2006    2/9/2016    7.68    $ 8.000    5,000    3,333

Stergiou, Angelos

     00001393    12/15/2006    12/15/2016    8.53    $ 3.360    5,480    5,480

Stergiou, Angelos

     00001438    4/12/2007    4/12/2017    8.85    $ 3.280    20,000    20,000

Stergiou, Angelos

     00001546    1/7/2008    1/7/2018    9.59    $ 2.690    60,000    20,000

Stergiou, Angelos

     00001440    4/12/2007    4/12/2017    8.85    $ 3.280    27,250    17,250

Stergiou, Angelos

     00001439    4/12/2007    4/12/2017    8.85    $ 3.280    2,750    2,750

Stergiou, Angelos

     00001411    12/15/2006    12/15/2016    8.53    $ 3.360    5,480    3,654

Stern , Lee

     00000637    11/7/2003    11/7/2013    5.42    $ 2.110    26,603    26,603

Stern , Lee

     00000772    7/1/2004    7/1/2014    6.07    $ 2.630    7,126    7,126

Stern , Lee

     00001162    2/9/2006    2/9/2016    7.68    $ 6.900    6,198    6,198

Stern , Lee

     00001299    12/15/2006    12/15/2016    8.53    $ 3.360    5,709    3,807

Stern , Lee

     00001547    1/7/2008    1/7/2018    9.59    $ 2.690    30,000    10,000

Stern , Lee

     00001240    12/15/2006    12/15/2016    8.53    $ 3.360    5,709    5,709

Stogel, Steven

     00001217    11/2/2005    11/2/2015    7.41    $ 8.000    40,000    26,666

Stowe, Jr., Edward W.

     00000944    8/30/2004    8/30/2014    6.23    $ 3.160    950    950

Stowe, Jr., Edward W.

     00001577    1/7/2008    1/7/2018    9.59    $ 2.690    3,000    1,000

Subrahmanian, Tarun

     00001615    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Thieme , Marion

     00000792    7/1/2004    7/1/2014    6.07    $ 2.630    420    420

Thieme , Marion

     00001200    2/9/2006    2/9/2016    7.68    $ 6.900    809    809



--------------------------------------------------------------------------------

Thieme , Marion

     00001346    12/15/2006    12/15/2016    8.53    $ 3.360    375    251

Thieme , Marion

     00001287    12/15/2006    12/15/2016    8.53    $ 3.360    375    375

Thomas, II, William J.

     00000127    4/10/2003    4/10/2013    4.84    $ 1.050    8,117    8,117

Thomas, II, William J.

     00001120    1/1/2006    1/1/2016    7.57    $ 8.000    6,800    6,800

Trimpin, Jan

     00001178    2/9/2006    2/9/2016    7.68    $ 6.900    108    108

Trinker, Debra L.

     00001623    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Tuberville, Johanna

     00000398    1/5/2004    1/5/2014    5.58    $ 2.630    950    950

Tuberville, Johanna

     00001574    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Twohig, Katherine T.

     00001624    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Varshavsky, Tatyana

     00001249    12/15/2006    12/15/2016    8.53    $ 3.360    685    685

Varshavsky, Tatyana

     00001308    12/15/2006    12/15/2016    8.53    $ 3.360    685    457

Varshavsky, Tatyana

     00001568    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Vidal, Sasha F.

     00001250    12/15/2006    12/15/2016    8.53    $ 3.360    428    428

Vidal, Sasha F.

     00001309    12/15/2006    12/15/2016    8.53    $ 3.360    428    286

Vidal, Sasha F.

     00001587    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Vohringer, Cecilia

     00001201    2/9/2006    2/9/2016    7.68    $ 6.900    218    218

Vohringer, Cecilia

     00001341    12/15/2006    12/15/2016    8.53    $ 3.360    341    228

Vohringer, Cecilia

     00001282    12/15/2006    12/15/2016    8.53    $ 3.360    341    341

Walls, Ramona

     00001611    1/7/2008    1/7/2018    9.59    $ 2.690    1,000    334

Walusis, Jody

     00001621    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Walzer , Stefan

     00000806    7/1/2004    7/1/2014    6.07    $ 2.630    200    200

Walzer , Stefan

     00001187    2/9/2006    2/9/2016    7.68    $ 6.900    1,162    1,162

Watson, Sara

     00001613    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Wellmann, Birgit

     00001202    2/9/2006    2/9/2016    7.68    $ 6.900    481    481

Wellmann, Birgit

     00001342    12/15/2006    12/15/2016    8.53    $ 3.360    272    182

Wellmann, Birgit

     00001283    12/15/2006    12/15/2016    8.53    $ 3.360    272    272

Whitaker, Ryan C.

     00001594    1/7/2008    1/7/2018    9.59    $ 2.690    3,000    1,000

Whitmore, Jennifer

     00001620    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Wiederkeher, Daniel P

     00001167    2/9/2006    2/9/2016    7.68    $ 6.900    1,090    1,090

Wiederkeher, Daniel P

     00001251    12/15/2006    12/15/2016    8.53    $ 3.360    2,283    2,283

Wiederkeher, Daniel P

     00001310    12/15/2006    12/15/2016    8.53    $ 3.360    2,283    1,523

Wiederkeher, Daniel P

     00001565    1/7/2008    1/7/2018    9.59    $ 2.690    5,000    1,667

Wiles, Thomas

     00001631    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Wilmoth, Donna

     00001608    1/7/2008    1/7/2018    9.59    $ 2.690    1,500    500

Wimbush, Alyson

     00001597    1/7/2008    1/7/2018    9.59    $ 2.690    2,500    834

Worley, Angela

     00001601    1/7/2008    1/7/2018    9.59    $ 2.690    500    500

Yousaf, Mehreen

     00001252    12/15/2006    12/15/2016    8.53    $ 3.360    856    856

Yousaf, Mehreen

     00001311    12/15/2006    12/15/2016    8.53    $ 3.360    856    571

Yousaf, Mehreen

     00001567    1/7/2008    1/7/2018    9.59    $ 2.690    5,500    1,834

Yurick, Gregory A.

     00000407    11/7/2003    11/7/2013    5.42    $ 2.110    143    143

Yurick, Gregory A.

     00001005    10/22/2004    10/22/2014    6.38    $ 3.160    143    143

Yurick, Gregory A.

     00001144    1/1/2006    1/1/2016    7.57    $ 8.000    900    900

Yurick, Gregory A.

     00001569    1/7/2008    1/7/2018    9.59    $ 2.690    3,000    1,000

Yurick, Gregory A.

     00001653    1/7/2008    1/7/2018    9.59    $ 2.690    500    167

Zerwes, Ute

     00000811    7/1/2004    7/1/2014    6.07    $ 2.630    235    235

Zerwes, Ute

     00001203    2/9/2006    2/9/2016    7.68    $ 6.900    518    518

Zerwes, Ute

     00001284    12/15/2006    12/15/2016    8.53    $ 3.360    314    314

Zerwes, Ute

     00001343    12/15/2006    12/15/2016    8.53    $ 3.360    314    210     
                                          4,315,358    2,547,929              
            



--------------------------------------------------------------------------------

Schedule 3.1(g)(ii) - Obligations of the Company to issue Common Stock -
Adjustment in Conversion Price pursuant to Section 4.18

The 8% Debentures financing dated September 29, 2006 (and related documents)

Midsummer Investment Ltd.

Whitebox Convertible Arbitrage, Ltd.

Whitebox Hedged High Yield Partners

Guggenheim Portfolio

GPC LIX

Pandora Select Partners

Whitebox Intermarket Partners

Wolverine Convertible

Rockmore Investment

Laurus Master Fund

The 8% Debentures financing dated February 27, 2007 (and related documents)

Midsummer Investment Ltd.

Whitebox Convertible Arbitrage, Ltd.

Whitebox Hedged High Yield Partners

Guggenheim Portfolio

GPC LIX

Pandora Select Partners

Whitebox Intermarket Partners

Whitebx Special Opportunities Partners

Wolverine Convertible

Rockmore Investment

UBS O’Connor LLC

BridgePointe Master Fund

GCA Strategic Fund

Diamond Opportunity Fund

Lloyd Miller

Crescent International

Cranshire Capital

R&R Opportunity Fund

The Convertible Preferred Stock financing dated January 18, 2008 (and related
documents)

Valens U.S. SPV I, LLC

Valens Offshore SPV I, Ltd.

BAM Opportunity Fund LP

Hudson Bay Fund, LP

Hudson Bay Overseas Fund, Ltd

RRC Bio Fund, LP

Cranshire Capital, L.P.

Rosalind Capital Partners L.P.

Biohedge Holdings Limited

Diamond Opportunity Fund, LLC

Rockmore Investment Master Fund, Ltd.

BridgePointe Master Fund, Ltd.

GCA Strategic Investment Fund Limited



--------------------------------------------------------------------------------

The following authorizations are required for the issuance of the Securities:

Board of Directors’ authorization



--------------------------------------------------------------------------------

Schedule 3.1(i) - Undisclosed Events

On June 17, 2008 the Company and Laurus Master fund, Ltd. (“Laurus”) entered
into agreements (the “Payoff and Amendment Agreements”) pursuant to which:
(i) the Amended and Restated Secured Non-Convertible Revolving Note in the
original principal amount of $5,000,000 dated as of April 29, 2005 (the
“Revolving Note”) was satisfied; (ii) the Second Amended and Restated Secured
Convertible Minimum Borrowing Note in the original principal amount of
$2,500,000 dated as of April 29, 2005 (the “Minimum Borrowing Note”) & Second
Amended and Restated Secured Convertible Term Note in the original principal
amount of $5,000,000 dated as of April 29, 2005 (the “Term Note”) were modified
to provided that no interest or principal would accrue or be paid until
December 31, 2008 at which time the notes would be marked “Paid”, conditioned
upon satisfaction of stated conditions; (iii) Laurus released its security
interest in all assets of the company except the capital stock and assets of
Analytica International, Inc and the Company’s rights and interest in BiovaxID®
royalties under the Royalty Agreement dated October 31, 2008; (iv) the Company
agreed that if it sells its Analytica subsidiary, it will pay all proceed to
Laurus up to $8.8 million and all proceeds above $8.8 million will be equally
shared between the Company and Laurus; (v) if the Company does not sell
Analytica or other wise pay Laurus $8.8 million by December 31, 2008, the
Company shall assign 2% royalty interest in BiovaxID from the Company’s royalty
Agreement and Laurus may either (a) demand payment of the amount, (b) take
ownership of Analytica in which instance the Company will continue to be
responsible for any deficit in the event Laurus sells Analytica, or (c) receive
1% royalty interest in BiovaxID worldwide sales from the Company’s royalty
agreement for each $1 million of the amount then remaining unpaid.

The other material terms and conditions of the agreements are as follows:

 

  •  

The Company and Laurus have entered into an Assignment of Sale Proceeds whereby
the Company has assigned to Laurus the proceeds of a contemplated sale of the
Company’s Analytica subsidiary, up to a total of $8.8 million, with the Company
and Laurus equally dividing any proceeds of such a sale in excess of $8.8
million. This sale of Analytica (and/or cash payment in the amount of $8.8
million) is required to occur on or before December 31, 2008. In the event that
the Company does not sell Analytica by December 31, 2008, or if the sale
proceeds are less than $8.8 million, the Company has the right to make cash
payment to Laurus up to the amount of the shortfall. In the event that the
Company does not sell Analytica by December 31, 2008 or if the sale proceeds or
other cash payments are less than $8.8 million, Laurus may seek the cash
shortfall from Accentia, elect to take possession of the stock of Analytica and
the Company will continue to be obligated for any deficiency in the event Laurus
sells Analytica, or to receive the assignment of additional royalty rights as
described below.

 

  •  

The Company and Laurus have entered into an Assignment of Rights Under Royalty
Agreement whereby the Company assigned to Laurus a royalty of 4% of worldwide
sales of BiovaxID reducing the Company’s royalty percentage in BiovaxID from
19.5% to 15.5%. The Assignment of Rights Under Royalty Agreement additionally
provides for the potential of additional royalties which may be assigned to
Laurus under certain circumstances, including i) an additional assignment of 2%
royalty in BiovaxID if no sale of Analytica takes place by December 31, 2008 or
the Company does not otherwise make payment to Laurus of $8.8 million by that
date; and ii) If Analytica is not sold or payment of $8.8 million has not been
made by December 31, 2008, Laurus has the option to elect to A) take possession
of the stock of Analytica and look to the Company for any deficit resulting from
a sale of Analytica by Laurus; or B) receive an additional royalty in BiovaxID
calculated on the basis of 1% of additional royalty for each $1 million
shortfall in payment below $8.8 million (“Laurus’ Rights At December 31, 2008”).

 

  •  

The Company and Laurus have entered into a clarification of its existing
guaranty obligation with respect to the outstanding Secured Promissory Note of
Biovest to Laurus to fix the amount guaranteed by the Company at $4.9 million.

 

  •  

The Minimum Borrowing Note and the Term Note (the “Continuing Notes”) will
continue in existence but are modified to provide that interest will not accrue
and no principal payment shall be required under the Continuing Notes until
December 31, 2008, and to further clarify that any payment under the Continuing
Notes will reduce the Company’s aggregate indebtedness to Laurus of $8.8 million
and will not alter or expand Laurus’ Rights at December 31, 2008 as described
herein.

 

  •  

Laurus’ right to convert amounts due under the Continuing Notes into common
stock of the Company continues and the conversion price was reduced to $1.20 per
share.

The Company undertakes to provide an update to this disclosure in the event that
any of the terms of this Laurus Debt Payoff and Amendment transaction change in
any material respect prior to the closing of the transaction.



--------------------------------------------------------------------------------

Schedule 3.1(j) - Litigations

On April 3, 2008, the Financial Industry Regulatory Authority (FINRA) notified
the Company of their review of trading in the Company’s common stock surrounding
the March 24, 2008 announcement of the results from the Phase 3 clinical trial
of SinuNase™. FINRA’s review is still ongoing.



--------------------------------------------------------------------------------

Schedule 3.1(n) - Liens

Each of the Company’s subsidiaries and their assets are subject to a lien
imposed by existing notes held by Laurus Master Fund, Ltd.

However, upon the closing of the Laurus Payoff Transaction, all of the Company’s
subsidiaries and their assets will be released. Except for Analytica
International, Inc.’s capital stock and assets and all of the Company’s interest
in the BiovaxID Royalty Agreement will be subject to a security interest granted
to Laurus. Laurus will have the pre-emptive right to acquire the capital stock
of Analytica.

Upon the closing of the Southwest Bank f/k/a Missouri State Bank Amendment to
the Revolving Note Transaction, all of the Company’s subsidiaries and their
assets used to secure the Southwest Revolving Note will be released. Except for
the inventory and accounts receivable of TEAMM Pharmaceuticals, Inc. d/b/a
Accentia Pharmaceuticals together with 15 million common stock shares of Biovest
International, Inc. currently owned by the Company.

Upon the closing of the McKesson Corporation Amendment to the Termination
Agreement Transaction, all of the Company’s subsidiaries and their assets used
to secure the McKesson transaction will be released. Except for the common stock
shares of Biovest International, Inc. currently owned by the Company.



--------------------------------------------------------------------------------

Schedule 3.1(q) - Transactions With Affiliates and Employees

None



--------------------------------------------------------------------------------

Schedule 3.1(s) - Certain Fees

The Company shall pay to Rodman & Renshaw a cash placement fee (the “Placement
Agent’s Fee”) equal to 7% of the aggregate purchase price paid by each purchaser
of Securities that are placed in the Offering. For clarification, no Placement
Agent’s Fee shall be due or paid hereunder at the time of, or based on, warrant
exercise or other convertible security conversion.

As additional compensation for the Services, the Company shall issue to Rodman
or its designees at the closing of the Offering (the “Closing”), warrants (the
“Rodman Warrants”) to purchase that number of shares of common stock of the
Company (“Shares”) equal to 5% of the aggregate number of Shares placed in the
Offering, plus any Shares underlying any convertible Securities sold in the
Offering, but excluding any warrants sold in the Offering. The Rodman Warrants
shall have the same terms, except any anti-dilution and other price adjustment
terms, including exercise price (provided that it shall be at least 110% of the
price at which Shares are issued to Investors) and registration rights as the
warrants issued to investors (“Investors”) in the Offering, subject to the
requirements in respect of holding period required by NASD Rule 2710. If no
warrants are issued to Investors, the Rodman Warrants shall have an exercise
price equal to 110% of the price at which Shares are issued to Investors, an
exercise period of five years and registration rights for the Shares underlying
the Rodman Warrants equivalent to those granted with respect to the Shares and
the holding period required by NASD Rule 2710.



--------------------------------------------------------------------------------

SPA - Schedule 3.1(v)

REGISTRATION RIGHTS

as of June 6, 2008

Piggyback Registration Rights

Pursuant to a Registration Rights Agreement, dated April 3, 2002, between the
Company and Steven Arikian, M.D., John Doyle, Julian Casciano, and Roman
Casciano, as amended by Amendment No. 1, dated March 30, 2005, and Amendment
No. 2, dated April 29, 2005, these four former stockholders of the Company’s
Analytica subsidiary have piggyback registration rights under this agreement.

1.2 Company Registration. If the Company proposes to register (including for
this purpose a registration effected by the Company for stockholders other than
the Holders) any of its securities under the Securities Act in connection with
the public offering of such securities solely for cash (otter than a
registration relating solely to the sale of securities to participants in a
Company stock plan, an offering or sale of securities pursuant to a Form S-4 (or
successor form) registration statement or a registration in which the only stock
being registered is Common Stock issuable upon conversion of debt securities
which are also being registered), the Company shall, at such time, promptly give
each Holder written notice of such registration. Upon the written request of
each Holder given within twenty (20) days after giving of such notice by the
Company, the Company shall, subject to the provisions of Section 1.7, cause to
be registered under the Securities Act all of the Registrable Securities that
each such Holder has requested to be registered.

Under the Amended and Restated Investors’ Rights Agreement, dated January 7,
2005, between the Company and Pharmaceutical Product Development, Inc., as
amended July 8, 2005 and August 11, 2005, PPD has demand registration rights as
to all of the shares of Common Stock held by it that were issued upon the
automatic conversion of the Company’s Series E Preferred Stock at the time of
the Company’s IPO. 1,423,441 of such shares (out of a total of 4,270,323
registrable securities under such agreement) were included in the Registration
Statement effective on June 22, 2006.

1.3 Company Registration. If (but without any obligation to do so) the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Holders) any of its stock or other
securities under the Act in connection with the public offering of such
securities solely for cash (other than a registration relating solely to the
sate of securities to participants in a Company stock plan, or a registration on
any form which does not include substantially the same information as would be
required to be included in a registration statement covering the sale of the
Registrable Securities), the Company shall, at such time, promptly give each
Holder written notice of such registration. Upon the written request of each
Holder given within twenty (20) days after mailing of written notice by the
Company, the Company shall, subject to the provisions of Section 1.8, cause to
be registered under the Act all of the Registrable Securities that each such
Holder has requested to be registered. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.3
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The registration expenses of
such withdrawn registration shall be borne by the Company in accordance with
Section 1.7 hereof.



--------------------------------------------------------------------------------

Under the Overadvance Letter Agreement, dated July 13, 2006, between the Company
and Laurus Master Fund, Ltd. (“Laurus”), the Company issued to Laurus 100,000
shares of Company common stock as a non-refundable servicing payment. Under this
agreement, Laurus was granted piggyback registration rights as to future-filed
resale registration statements.

The Parent further agrees that if at any time after the date hereof there is not
an effective Registration Statement covering all of the Additional Shares issued
hereunder and the Parent shall determine to prepare and file with the Securities
and Exchange Commission a registration statement relating to an offering for its
own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Parent shall send to Laurus written notice of such
determination and, if within fifteen (15) days after receipt of such notice,
Laurus shall so request in writing, the Parent shall include in such
registration statement all or any part of such Additional Shares Laurus requests
to be registered, to the extent the Company may do so without violating
registration rights of others which exist as of the date of this Overadvance
Side Letter, subject to customary underwriter cutbacks applicable to all holders
of registration rights and subject to obtaining any required consent of any
selling stockholders) to such inclusion under such registration statement.

On June 15, 2007, the Company granted the following described warrants to
certain related parties in consideration for ongoing guarantees and asset
pledges:

Warrants to purchase two million shares of the Company’s common stock to Hopkins
Capital Group II, LLC; Warrants to purchase two hundred thousand shares of the
Company’s common stock to MOAB Investments, LP. Each of the warrants have an
exercise period (“Term”) of four years from the date of grant. Each of the
warrants have an exercise price of $4.32 per share, which represents a 38%
premium over the closing price of the Company’s common stock on the date of the
grant of the warrants. The Warrants vested upon grant. The holders have limited
piggyback registration rights subject to the reasonable discretion of the
Company.

(d) Piggyback Registration Rights. In the event that the Company plans to file a
registration statement with, the U. S. Securities and Exchange Commission
covering shares of common stock of the Company (“Registration Statement”), the
Company shall provide written notice to Holder and Holder shall have 30 days to
require in writing that all shares of common stock underlying the Warrant, to
the extent vested, be covered in the Registration Statement. Notwithstanding the
foregoing, the Company shall have full discretion to determine not to include
the shares underlying the warrant in any registration statement if the Company
reasonably determines that such registration may adversely effect the
registration statement, the offering described in the registration statement or
otherwise adversely affect the Company.



--------------------------------------------------------------------------------

On October 19, 2007, the Company issued warrants to certain of the investors in
the February 28, 2007 8% Convertible Debenture Financing to purchase up to
1,895,133 shares of the Company’s Common Stock with an exercise price of $2.67
per share and with a term expiring on the first to occur of January 19, 2009 or
three days following notice of the Company’s Common Stock trading at $6 per
share based on a 10-day volume weighted average. The shares underlying these
warrants have piggyback registration rights.

g) Registration Rights. The Holder shall have piggy back registration rights to
register the shares underlying the Warrant. (“Piggy Back Registration Rights”).
By virtue of the Piggy Back Registration Rights, in the event that the Company
plans to file a registration statement with the SEC covering shares of common
stock of the Company (“Registration Statement”), the Company shall provide
written notice to Holder and Holder shall have 30 days to require in writing
that all shares of common stock underlying the Warrant be covered in the
Registration Statement. Notwithstanding the foregoing, the Company shall not be
obligated to include the shares underlying the Warrant in any Registration
Statement if the underwriter or the party for whom the Registration Statement is
being filed objects or if the Company reasonably determines that such
registration may adversely effect the registration statement or the offering.
The Piggy Back Registration Rights shall be limited by applicable U.S.
Securities laws, including without limitation any SEC regulation or
interpretation of those laws.

On October 30, 2007, the Company entered into an amendment to its revolving
credit facility with Laurus to extend the Company’s access to its expanded
borrowing availability under this revolving credit facility through March 31,
2008. In consideration of the extension, the Company issued to Laurus a
redeemable warrant to purchase up to 4,024,398 shares with an exercise price of
$2.67 per share until October 31, 2014 with piggyback registration rights. The
Company has the right to terminate and cancel the warrant by making a cash
payment in an amount equal to $0.99 for each share underlying the warrant. The
Company’s right to terminate and cancel the Warrant expires on the earlier of
April 30, 2008 or the date of public release of unblinded clinical trial data
from the current Phase 3 clinical trial of SinuNase™.

From Amendment to Overadvance Side Letter dated 10/30/07

(b) The Parent further agrees that if at any time after the date hereof there is
not an effective Registration Statement covering all of the Third Overadvance
Warrant Shares issued hereunder and the Parent shall determine to prepare and
file with the Securities and Exchange Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Parent
shall send to Lauras written notice of such determination and, if within fifteen
(15) days after receipt of such notice, Laurus shall so request in writing, the
Parent shall include in such registration statement all or any part of such
Third Overadvance Warrant Shares Laurus requests to be registered, to the extent
the Company may do so without violating registration rights of others which
exist as of the Amendment Effective Date (as defined below), subject to
customary underwriter cutbacks applicable to all holders of registration rights
and subject to obtaining any required consent of any selling stockholder(s) to
such inclusion under such registration statement.



--------------------------------------------------------------------------------

On December 27, 2007 the Company issued to Hopkins Capital Group II, LLC a
warrant to purchase up to 175,000 shares of the Company’s common stock at an
exercise price of $2.91 vesting immediately and having a five year term. The
Company has granted the holder piggyback registration rights for the shares
underlying this warrant.

(d) Piggyback Registration Rights. In the event that the Company plans to file a
registration statement with the U. S. Securities and Exchange Commission
covering shares of common stock of the Company (“Registration Statement”), the
Company shall provide written notice to Holder and Holder shall have 30 days to
require in writing that all shares of common stock underlying the Warrant, to
the extent vested, be covered in the Registration Statement. Notwithstanding the
foregoing, the Company shall have full discretion to determine not to include
the shares underlying the warrant in any registration statement if the Company
reasonably determines that such registration may adversely effect the
registration statement, the offering described in the registration statement or
otherwise adversely affect the Company.

On June ____, 2008, the Company issued to Mayo Foundation for Medical Education
and Research, a warrant to purchase up to 1,000,000 shares of the Company’s
common stock at an exercise price of 110% of the VWAP for the twenty trading
days prior to exercise or $1.50 per share, vesting immediately and having a five
year term. The Company has granted the holder piggyback registration rights for
the shares underlying this warrant.

Unfulfilled Registration Rights Agreements

On February 28, 2007, Accentia Biopharmaceuticals, Inc. (the “Company”) entered
into definitive agreements relating to a private placement (the “Private
Placement”) of $25.0 million in principal amount of 8% Convertible Debentures
due February 27, 2011 (the “Debentures”). In connection with the Private
Placement, the Company and the purchasers of the Debentures entered into a
Registration Rights Agreement under which the Company is required, on or before
May 29, 2007, to file a registration statement with the SEC covering the resale
of the shares of Company common stock issuable pursuant to the Debentures and
Warrants and to use its best efforts to have the registration declared effective
at the earliest date (but in no event later than 90 days after filing if there
is no SEC review of the registration statement, or 120 days if there is an SEC
review). As a result of restrictions on the number of shares allowed to be
registered pursuant to Rule 415, the Company has not yet completed the
registration of all of these shares as required. However, effective on July 17,
2007 the Company filed a Registration Statement on Form S-3 which registered
10,516,652 shares pursuant to this Registration Rights Agreement, along with an
amendment to the Registration Rights Agreement.

On August 22, 2007 the Company entered into an agreement with McKesson
Corporation. (“McKesson”) titled “Termination Agreement Re Biologics
Distribution Agreement” (the “Termination Agreement”) pursuant to which the
Company and McKesson terminated the Biologics Distribution Agreement (“BDA”)
entered into by the Company and McKesson as of February 27, 2004. As part of the
termination of the BDA, the Company agreed to issue 1,498,128 shares of its
common stock (the “Shares”) in payment of the refundable deposit and the
termination of all obligations under the BDA. The Company has agreed to register
the



--------------------------------------------------------------------------------

shares within 120 days of the Closing Date (the “Registration Deadline”). This
registration statement has not yet been filed and made effective, but the need
to register the shares will expire shortly after the effective date of the
amendments to Rule 144, which will make these shares freely tradable on or about
February 22, 2008.

On January 18, 2008, Accentia Biopharmaceuticals, Inc. (the “Company”) entered
into definitive agreements relating to a convertible preferred stock private
placement (the “Private Placement”) of $8.7 million in principal amount. In
connection with the Private Placement, the Company and the purchasers of the
preferred stock entered into a Registration Rights Agreement under which the
Company is required, on or before March 18, 2008, to file a registration
statement with the SEC covering the resale of the shares of Company common stock
issuable pursuant to the Debentures and Warrants and to use its best efforts to
have the registration declared effective at the earliest date (but in no event
later than 90 days after filing if there is no SEC review of the registration
statement, or 120 days if there is an SEC review). As a result of restrictions
on the number of shares allowed to be registered pursuant to Rule 415, the
Company has not yet completed the registration of all of these shares as
required. However, effective on April 11, 2008, the Company filed a Registration
Statement on Form S-3 which registered 3,304,301 shares pursuant to this
Registration Rights Agreement, along with an amendment to the Registration
Rights Agreement.



--------------------------------------------------------------------------------

SPA - Schedule 3.1(w)

LISTING AND MAINTENANCE REQUIREMENTS

The Company received notice from The NASDAQ Stock Market dated April 15, 2008,
notifying the Company that it is not in compliance with NASDAQ Rule
4450(b)(1)(A), which requires a listed security to maintain a minimum $50
million market capitalization for continued trading on the NASDAQ Global Market.
On May 23, 2008, Accentia’s application for transfer of the listing of its
Common Stock from the NASDAQ Global Market (the “Global Market”) to the NASDAQ
Capital Market (the “Capital Market”) was approved, and as of that date the
Company’s Common Stock began trading on the Capital Market and ceased trading on
the Global Market. The Company’s Common Stock continues to be traded under the
symbol “ABPI”.



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.

Schedule 3.1(aa)

Indebtedness Summary

6-Jun-08

 

     Principal   

Prior to Laurus payoff agreement

  

Post-Laurus payoff agreement

Laurus secured debt pursuant to payoff agreement    8,800,000    first lien on
all assets    first lien on Analytica International and Accentia’s BiovaxID
royalty rights Midsummer One Convertible Debenture    8,756,944    no security
   no security Midsummer Two Convertible Debenture    19,345,135    no security
   no security Southwest LOC    4,000,000    subordinated lien on all assets   
first lien on Accentia Pharmaceuticals inventory and receivables and 15 million
Biovest shares currently owned by Accentia McKesson    4,133,499    subordinate
lien on all assets    2 x (Guaranteed return total minus redemption payments
less remaining McKesson shares times market value of Accentia stock) divided by
Biovest market price = Biovest shares pledged to McKesson Guaranty of Biovest
Laurus Note    4,900,000    64% of note is guaranteed by Accentia    Set amount
of $4.9 million guaranteed



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.

Schedule 3.1(ee)

Accounting Firm

6-Jun-08

Cherry, Bekaert & Holland, LLP*

401 East Jackson Street, Suite 3400,

Tampa, Florida 33602

Telephone (813) 222-8555 - Fax (813) 222-8560

 

* Effective May 2008, our former accounting firm, Aidman Piser & Company merged
with Cherry, Bekaert & Holland, LLP



--------------------------------------------------------------------------------

Schedule 3.1(ff) - Seniority

There is no indebtedness senior to the debentures with regard to collateral
pledged to secure the Debentures. The following indebtedness is secured by
collateral other than that pledged to secure the Debentures:

Laurus Master Fund, Ltd. retains a first security interest all of the capital
stock and assets of Analytica International, Inc. and all of the royalty
interest and rights in the BiovaxID Royalty Agreement

Southwest Bank f/k/a Missouri State Bank retains a first security interest in
15 million common stock shares of Biovest International, Inc. owned by the
Company and all of the accounts receivable and inventory of TEAMM
Pharmaceuticals, Inc. d/b/a Accentia Pharmaceuticals.

McKesson Corporation retains a first security interest in 18 million common
stock shares of Biovest International, Inc. owned by the Company

The September 2006 Debenture Holders retain a first security interest in
18 million common stock shares of Biovest International, Inc. owned by the
Company



--------------------------------------------------------------------------------

Schedule 3.1(kk) – Noncompliant FDA Products

Respi~TANN products are marketed by the Company in the United States without an
FDA-approved marketing application because they have been considered by us to be
identical, related, or similar to products that have existed in the market
without an NDA or ANDA. This product is marketed subject to the FDA’s regulatory
discretion and/or enforcement policies. FDA has adopted a risk-based enforcement
policy concerning unapproved drugs. The agency has articulated that, in
enforcing the new drug application requirements, it prioritizes drugs that pose
potential safety risks, lack evidence of effectiveness and prevent patients from
seeking effective therapies, and those that are marketed fraudulently. In
addition, the FDA has indicated that approval of an NDA for one drug within a
class of drugs marketed without FDA approval may also trigger agency enforcement
of the new drug requirements. Once the FDA issues an approved NDA for one of the
drug products at issue or completes the efficacy review for that drug product,
it may require us to also file a NDA or ANDA application for that same drug in
order to continue marketing it in the United States. While the agency generally
provides sponsors a one year grace period, the agency is not statutorily
required to do so. In addition, although we may be given time to submit a
marketing application before the agency would take enforcement action, the time
it takes us to complete the necessary clinical studies and submit an application
to FDA may exceed this time period, resulting in an interruption of marketing.
It is also possible that the FDA could disagree with our determination that this
product is identical, related, or similar to products that have existed in the
marketplace without an NDA or ANDA.

In addition, some or all of the Respi~TANN product marketed by the Company
contain a timed-release dosage mechanism utilizing tannic acid. In 1960, the FDA
issued a policy stating that when a timed-release dosage feature is added to a
drug, then an approved NDA is required in order to market the drug. While listed
in the Code of Federal Regulations, this policy has never gone through the
notice and comment rulemaking process required for the development of an FDA
regulation. Additionally, numerous tannic-acid based medications have been
introduced by other pharmaceutical companies since the FDA’s pronouncement
without an NDA. Consequently, in continuing to market this product, we rely on
the FDA’s enforcement discretion with respect to the product, but we cannot
guarantee that the FDA will not in the future choose to require an NDA or ANDA
for the product, notwithstanding the fact that similar products have been
marketed for many years.

In the May 29, 2007, Federal Register the FDA issued a statement on extended
release products containing guaifenesin and its intention to take enforcement
action against drug products in time-released forms containing guaifenesin that
are not subject to a formal approved New Drug Application (NDA). Only one firm,
Adams Respiratory Therapeutics, has obtained approved NDAs for products in
timed-release dosage forms containing guaifenesin. These products are sold under
the trade names of MUCINEX and HUMIBID. The FDA stated that unapproved
time-released products containing guaifenesin could no longer be manufactured
after August 2, 2007 nor distributed on or after November 26, 2007.

At the time the Federal Register was made public, it was our opinion and the
opinion of the manufacturer of Respi-TANN G, Kiel Laboratories, that this ruling
did not affect Respi-TANN G. This opinion was based on the fact that the
guaifenesin in Respi-TANN G is in an immediate released form, not an extended
released form. Based on further internal review of the Federal Register document
and further clarification from the FDA Accentia management made a corporate
decision to stop distribution, promotion and manufacture of Respi-TANN G
effective November 26, 2007. On November 26, 2007, the Company instructed its
distributor of record, DDN Pharmaceutical Logistics, to place the existing
inventory of Respi-TANN G, both trade and sample inventories, on hold.
Furthermore, the Company instructed the Accentia sales force to cease promotion
and sampling of Respi-TANN G effective immediately. In addition, the Company’s
management communicated with all wholesalers about this decision with regard to
DDN Pharmaceutical Logistics no longer shipping Respi-TANN G.



--------------------------------------------------------------------------------

Accentia Biopharmaceuticals, Inc.

Schedule 4.9

Use of Proceeds Other Than Working Capital Purposes

6-Jun-08

All proceeds will be used for the following:

 

* working capital

 

* monthly McKesson share redemption of approximately $106,800

 

* litigation expense not to exceed $75,000

 

* monthly Southwest bank loan interest of approximately $28,000